Citation Nr: 1516117	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the denial of Post-9/11 G.I. Bill benefits for the Commercial Pilot at National Air College Incorporated was correct?


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active duty from May 1989 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims file rests with the Muskogee Education Center. 

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's December 2013 Appellant Brief is located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran began commercial pilot training in May 2012.  At that time, he had a third class medical certification.  

2.  The Veteran obtained a second class medication certification in December 2012.  


CONCLUSION OF LAW

The criteria for Post-9/11 G.I. Bill benefits for flight training have not been met.  38 U.S.C.A. § 3311 (West 2014).  38 C.F.R. § 21.4235 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Notice is not required in this case since the benefits sought are found in Chapter 33 of Title 38, United States Code. See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]...are relevant to a different Chapter of Title 38 and do not apply to this appeal).

Merits of the Claim

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324.  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9520.

A veteran or service member who is otherwise eligible to receive educational assistance under 38 U.S.C.A. chapter 30 or 32, or a reservist who is eligible for expanded benefits under 10 U.S.C.A. chapter 1606 as provided in § 21.7540(b), may receive educational assistance for flight training in an approved course provided that the individual meets the requirements of this paragraph.  Except when enrolled in a ground instructor certification course or when pursuing flight training under paragraph (f) of this section, the individual must: (1) Possess a valid private pilot certificate or higher pilot certificate such as a commercial pilot certificate; (2) If enrolled in a course other than an Airline Transport Pilot (ATP) course, hold a second-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training; and 
(3) If enrolled in an ATP certification course, hold a first-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training.  38 C.F.R. § 21.4235(a).  

Per a May 2012 VA letter, the Veteran is eligible to receive educational assistance under 38 U.S.C.A. chapter 30.  In a May 2012 communication, the Veteran relinquished these benefits in favor of those in chapter 33, the Post-9/11 G.I. Bill.  

A May 2012 record shows that the Veteran enrolled in the 141 Commercial Pilot course administered by National Air College, Inc.  As of the date the flight course began in May 2012, the Veteran held a third class medical certificate.  This certificate was issued in December 2010 and expired December 2012.  The Veteran received a second class medical certificate in December 2012.  His monthly certification reports for flight training in November and December 2012 note possession of a second class medical certificate, but this is likely an error.  This is because the Veteran, by his own account, did not receive the second class medical certificate until December 2012 and the date of the examination listed was December 7, 2012.  

In September 2012, VA denied the Veteran's claim under the Montgomery G.I. Bill.  The Veteran appealed this decision in a November 2012 Notice of Disagreement.  The Veteran also noted that he had claimed his benefits under the Post-9/11 G.I. Bill, not the Montgomery G.I. Bill.  VA issued a Statement of the Case in February 2013, which stated the denial of benefits was correct under chapter 33, the Post-9/11 G.I. Bill.  

The Veteran perfected his appeal with a March 2013 VA-9 Form.  There, he stated that the VA website did not specify which medical certification he needed before he would be eligible for education benefits for flight training.  He also argued that because 38 C.F.R. § 21.4235 only mentions chapters 30 and 32, that it should not apply to him in any case.  The Veteran reiterated this statement in his December 2013 Appellant Brief and noted that prior to enrollment, he had received verbal assurances from VA employees that he had all the proper paperwork to receive his benefits.  The Veteran also requested a remand for readjudication under chapter 33.  

Here, the evidence shows that as of the first day of his flight training course, the Veteran did not have the proper medical certification under 38 C.F.R. § 21.4235 and therefore does not qualify for education benefits.  As noted above, the Veteran was eligible for chapter 30 benefits, but relinquished them.  38 C.F.R. § 21.4235 states that a Veteran eligible to receive educational assistance under 38 U.S.C.A. chapter 30 must meet the listed requirements to receive the education benefits sought.  The Veteran was in fact eligible to receive chapter 30 benefits, but chose to relinquish them.  This action did not release him from the requirements needed in order to receive the same benefits under chapter 33.  Therefore, the requirement of possession of a second class medical certificate as of the first date of the course remains in effect.  The Board also cannot remand for readjudication.  The Statement of the Case properly adjudicated the claim under the Post-9/11 G.I. Bill.  Furthermore, the Board reviews its claims de novo and therefore can, and has, made the requisite legal analysis.  As the requirements for educational assistance were not met, the Board must deny the Veteran's claim.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which education benefits may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  


ORDER

Entitlement to Post-9/11 G.I. Bill benefits for flight training is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


